EXHIBIT 10.6


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and effective
as of August 3, 2006 (the “Effective Date”), between Ethanex Energy North
America, Inc. (the “Company”), and Robert C. Walther, an individual (the
“Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the position of
Executive Chairman;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1. Employment Period. The Company offers to employ the Executive, and the
Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement, commencing on the Effective Date
and terminating on the fourth anniversary of the Effective Date (the “Scheduled
Termination Date”), unless terminated in accordance with the provisions of
Section 12 below, in which case the provisions of Section 12 shall control;
provided, however, that unless either party provides the other party with
written notice of his or its intention not to renew this Agreement at least 90
days prior to the expiration of the initial term or any renewal term of this
Agreement (as the case may be), this Agreement shall automatically renew for
additional one-year periods commencing on the day after such expiration date.
The Executive affirms that no obligation exists between the Executive and any
other entity which would prevent or impede the Executive’s immediate and full
performance of every obligation of this Agreement.


2. Position and Duties. During the term of the Executive’s employment hereunder,
the Executive shall continue to serve in, and assume duties and responsibilities
consistent with, the position of Executive Chairman, unless and until otherwise
instructed by the Company. The Executive agrees to devote to the Company such
portion of his working time, skill, energy and efforts during the term of his
employment with the Company as is reasonably required to fulfill his duties and
responsibilities hereunder, and the Executive shall limit his engagement in
business activities outside the scope of his employment with the Company to the
extent such activities would prevent the Executive from fulfilling his
responsibilities and duties under this Agreement. It is expressly understood
that the Executive will be devoting substantially less than all of his working
time to his employment with the Company and that the Executive’s other
continuing employment responsibilities will require significant amounts of his
time and services, which will not be available to the Company.


3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every future
business opportunity presented to the Executive that arises within the scope of
the Business of the Company (as defined below) and would be feasible for the
Company, and that he will not, directly or indirectly, exploit any such
opportunity for his own account.
 
 

--------------------------------------------------------------------------------

 

4. Hours of Work. The nature of the Executive’s employment with the Company
requires flexibility in the days and hours that the Executive must work.


5. Location. The Executive will not be required to fulfill his employment
obligations with the Company at the Company’s office located in Basehor, KS, or
at any other locus where the Company now or hereafter has a business facility,
and the Executive may continue to be located in Santa Rosa, CA (or such other
location as he may select from time to time); provided that the Executive will
periodically travel to such Company offices and other locations as is necessary
to fulfill his employment obligations hereunder.


6. Compensation.


(a) Base Salary. During the term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata bi-weekly payments of the annual salary of $180,000, less
all applicable taxes and other appropriate deductions.


(i) Upon successful completion of financing in such amount as is sufficient, in
the opinion of the Company’s Board of Directors (the “Board”), to enable the
Company to finance the acquisition or construction of the Company’s initial
operating ethanol producing facility (the “Initial Ethanol Facility”), the
Executive’s annual base salary shall be increased to $195,000.


(ii) The Executive’s base salary shall be increased to $255,000 at such time as
the Initial Ethanol Facility becomes operational, either through the start of
revenue producing activities of a newly constructed plant or through the
acquisition of an existing operational plant.


The Compensation Committee (the “Compensation Committee”) of the Board shall
also review the Executive’s base salary annually and shall make a recommendation
to the Board as to whether such base salary should be increased but not
decreased, which decision shall be within the Board’s sole discretion.


(b) Annual Bonus. During the term of this Agreement, the Executive shall be
entitled to an annual bonus of up to 125% of his base salary, decreasing to a
maximum of 100% of his base salary (considered at the end of the period for
which the bonus is being calculated) at such time as the Initial Ethanol
Facility becomes operational, the actual amount of which bonus shall be
determined according to achievement of performance-related financial and
operating targets established annually for the Company and the Executive by the
Compensation Committee (or by the independent members of the Board if there
exists no Compensation Committee). Such performance targets for each fiscal year
shall be adopted by the Compensation Committee promptly after the end of the
prior fiscal year, but in no event later than March 31st of the current fiscal
year (except for fiscal year 2006, the performance targets for which are annexed
to this Agreement as Exhibit A. Each annual bonus shall be paid by the Company
to the Executive promptly after the first meeting of the Board following the
completion of the annual audit, which meeting shall occur on or about April 15th
of each year.
 
-2-

--------------------------------------------------------------------------------

 

7. Expenses. During the term of this Agreement, the Executive shall be entitled
to payment or reimbursement of any reasonable expenses paid or incurred by him
in connection with and related to the performance of his duties and
responsibilities hereunder for the Company (including, without limitation,
transportation, food and lodging expenses related to the Executive’s travels as
set forth in Section 5). All requests by the Executive for payment of
reimbursement of such expenses shall be supported by appropriate invoices,
vouchers, receipts or such other supporting documentation in such form and
containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses.


8. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 20 vacation days, per year. The Executive shall
be entitled to carry over any accrued, unused vacation days from year to year
without limitation.


9. Lock-Up Agreement. Upon the closing of the Merger (as defined in Section
17(f) hereof), the Executive shall enter into a Lock-Up Agreement with the
Company in the form attached hereto as Exhibit B.


10. Stock Options. The Company hereby agrees that the Executive shall be granted
a non-qualified stock option on the terms and conditions hereinafter stated:


(a) Grant of Options. Upon the closing of the Merger and the concurrent
assignment of this agreement to the PubCo, as described in Section 17(f) hereof,
the Company will grant the Executive an option to purchase an aggregate of
250,000 shares of the Company’s common voting stock (the “Option”) under the
Company’s 2006 Stock Option Plan (the “Stock Option Plan”). Such grant shall be
evidenced by an Option Agreement as contemplated by the Stock Option Plan. In
subsequent years the Executive shall be eligible for such grants of Options and
other permissible awards (collectively with Options, “Awards”) under the Stock
Option Plan as the Compensation Committee or the Board shall determine.


(b) Option Price; Term. The per share exercise price of the Option shall be
$1.00, which represents the fair market value per share of Company common voting
stock on the closing date of the Merger. The term of the Option shall be ten
years from the date of grant.


(c) Vesting and Exercise. One third (33.3%) of the Option shall be vested and
exercisable on the first anniversary of the grant of the Option, an additional
one third (33.3%) of the Option shall be vested and become exercisable on the
second anniversary of the grant of the Option and the remaining one third
(33.4%) of the Options shall be vested and become exercisable on third
anniversary of the grant of the Option.


(d) Termination of Service; Accelerated Vesting. 
 
(i) If the Executive’s employment is terminated for Cause, as such term is
defined below, all Awards, whether or not vested, shall immediately expire
effective the date of termination of employment.
 
-3-

--------------------------------------------------------------------------------

 

(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Awards shall
immediately expire effective the date of termination of employment. Vested
Awards, to the extent unexercised, shall expire one month after the termination
of employment.


(iii) If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Awards shall immediately expire
effective the date of termination of employment. Vested Awards, to the extent
unexercised, shall expire one year after the termination of employment.


(iv) If the Executive’s employment is terminated (A) in connection with a Change
of Control, as defined below, (B) by the Company without Cause or (C) by the
Executive for Good Reason, all unvested Awards shall immediately vest and become
exercisable effective the date of termination of employment, and, to the extent
unexercised, shall expire one year after any such event.


(e) Payment. The full consideration for any shares purchased by the Executive
upon exercise of the Option shall be paid in cash.
 
11. Other Benefits.


(a) During the term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner, including but
not limited to responsibility for the cost thereof, and at substantially the
same levels, as the Company makes such opportunities available to all of the
Company’s managerial or salaried executive employees.


(b) The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, in
substantially the same manner, including but not limited to responsibility for
the cost thereof, and at substantially the same levels, as the Company makes
such opportunities available to the spouses and dependent minor children to all
of the Company’s managerial or salaried executive employees.


(c) The Company shall purchase and maintain traditional directors and officers
liability insurance coverage in the amount of at least $5,000,000 covering the
Company’s officers and directors, including the Executive, as soon as
practicable after the closing date of the Merger, but in no event later than 30
days following the Effective Date, provided such coverage is available on
commercially reasonable terms.


(d)  Until such time as Executive becomes covered by Company medical coverage,
the Company shall pay the cost of COBRA coverage provided by Executive’s prior
employer, to the same extent as such coverage was paid for by such prior
employer.
 
-4-

--------------------------------------------------------------------------------

 
 
12. Termination of Employment.


(a) Death. In the event that during the term of this Agreement the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executor’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus and unused vacation days
accrued through the date of death; provided, that nothing contained in this
paragraph shall be deemed to excuse any breach by the Company of any provision
of this Agreement. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.


(b) “Disability.” In the event that, during the term of this Agreement the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below) this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid base salary, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive’s last date of Employment with the Company;
provided, that nothing contained in this paragraph shall be deemed to excuse any
breach by the Company of any provision of this Agreement including any failure
to maintain the long-term disability insurance coverage required pursuant to
Section 10(b)(iv). The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions through the last date of the Executive’s employment with the Company.
For purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by the Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three months during any twelve
consecutive months.


(c) “Cause.”


(i) At any time during the term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as the occurrence of: (A)
gross neglect, malfeasance or gross insubordination in performing the
Executive’s duties under this Agreement; (B) the Executive’s conviction for a
felony, excluding convictions associated with traffic violations; (C) an
egregious act of dishonesty (including without limitation theft or embezzlement)
or a malicious action by the Executive toward the Company’s customers or
employees; (D) a willful and material violation of any provision of Sections 13
and 14 hereof; (E) intentional reckless conduct that is materially detrimental
to the business or reputation of the Company; or (F) material failure, other
than by reason of Disability, to carry out reasonably assigned duties or
instructions consistent with the title of Executive Chairman (provided that
material failure to carry out reasonably assigned duties shall be deemed to
constitute Cause only after a finding by the Board of Directors, or a duly
constituted committee thereof, of material failure on the part of
 
-5-

--------------------------------------------------------------------------------

 

the Executive and the failure to remedy such performance to the Board’s or the
committee’s satisfaction within 30 days after delivery of written notice to the
Executive of such finding).


(ii) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary, unpaid
pro rata annual bonus and unused vacation days accrued through the Executive’s
last day of employment with the Company. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.


(d) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of, or the Company’s Board votes to approve: (A) any
consolidation or merger of the Company pursuant to which the stockholders of the
Company immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100% of the outstanding voting securities
of such company after any such transfer; (C) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock of the Company.


(e) “Good Reason.”
 
(i) At any time during the term of this Agreement, subject to the conditions set
forth in Section 12(e)(ii) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title specified in Section 2 above,
provided, however, that the retention of another executive as Executive Chairman
shall, in and of itself, entitle the Executive to claim a termination for Good
reason hereunder; (C) any termination of the Executive’s employment by the
Company, other than a termination for Cause, within 12 months after a Change of
Control; (D) the assignment, without the Executive’s consent, to the Executive
of duties that are significantly different from, and that result in a
substantial diminution of, the duties that he assumed on the Effective Date
within 12 months after a Change of Control; or (E) material breach by the
Company of this Agreement.


(ii) The Executive shall not be entitled to terminate his employment with the
Company and this Agreement for Good Reason unless and until he shall have
delivered written notice to the Company of his intention to terminate this
Agreement and his employment with the
 
-6-

--------------------------------------------------------------------------------

 

Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within 30 days of its receipt from the Executive of such written notice.


(iii) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (A) any earned but unpaid base salary, unpaid pro rata annual
bonus and unused vacation days accrued through the Executive’s last day of
employment with the Company; (B) the Executive’s full base salary through the
Scheduled Termination Date (as the same may have been extended through any
extensions of this Agreement); (C) the value of vacation days that the Executive
would have accrued through the Scheduled Termination Date; (D) continued
coverage, at the Company’s expense, under all Benefits Plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company, or, in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date; and (E) severance in an amount
equal to one year’s base salary, as in effect immediately prior to the
Executive’s termination hereunder. All payments due hereunder shall be made
within 45 days after the date of termination of the Executive’s employment. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
(iv) The Executive shall have no duty to mitigate his damages, except that
continued benefits required to be provided under Section 11(e)(iii)(D) shall be
canceled or reduced to the extent of any comparable benefit coverage offered to
the Executive during the period prior to the Scheduled Termination Date by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services.


(f) Without “Cause.”
 
(i) By The Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 90 days to the Company. Upon termination by the Executive of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, and unused vacation days accrued through the Executive’s last day
of employment with the Company. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.


(ii) By The Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 90
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the
 
-7-

--------------------------------------------------------------------------------

 

Company without Cause, the Company shall pay or provide to the Executive (or,
following his death, to the Executive’s heirs, administrators or executors): (A)
any earned but unpaid base salary, unpaid pro rata annual bonus and unused
vacation days accrued through the Executive’s last day of employment with the
Company; (B) the Executive’s full base salary through the Scheduled Termination
Date (as the same may have been extended through any extensions of this
Agreement); (C) the value of vacation days that the Executive would have accrued
through the Scheduled Termination Date; (D) continued coverage, at the Company’s
expense, under all Benefits Plans in which the Executive was a participant
immediately prior to his last date of employment with the Company, or, in the
event that any such Benefit Plans do not permit coverage of the Executive
following his last date of employment with the Company, under benefit plans that
provide no less coverage than such Benefit Plans, through the Scheduled
Termination Date; and (E) severance in an amount equal to one year’s base
salary, as in effect immediately prior to the Executive’s termination hereunder.
All payments due hereunder shall be made within 45 days after the date of
termination of the Executive’s employment. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 
13. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed since prior to the
Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets and confidential and proprietary information of the Company,
its affiliates and/or its clients, business partners or customers (“Confidential
Information”). The term “Confidential Information” includes information or
material that has actual or potential commercial value to the Company, its
affiliates and/or its clients, business partners or customers and is not
generally known to and is not readily ascertainable by proper means to persons
outside the Company, its affiliates and/or its clients or customers.


(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients, business partners or customers, the Executive agrees to keep
strictly confidential and not use for his personal benefit or the benefit to any
other person or entity (other than the Company) the Confidential Information.
“Confidential Information” includes the following, whether or not expressed in a
document or medium, regardless of the form in which it is communicated, and
whether or not marked “trade secret” or “confidential” or any similar legend:
(i) lists of and/or information concerning customers, prospective customers,
suppliers, employees, consultants, co-venturers and/or joint venture candidates
of the Company, its affiliates or its clients or customers; (ii) information
submitted by customers, prospective customers, suppliers, employees, consultants
and/or co-venturers of the Company, its affiliates and/or its clients or
customers; (iii) non-public information proprietary to the Company, its
affiliates and/or its clients or customers, including, without limitation, cost
information, profits, sales information, prices, accounting, unpublished
financial information, business plans or proposals, expansion plans (for current
and proposed facilities), markets and marketing methods, advertising and
marketing strategies, administrative
 
-8-

--------------------------------------------------------------------------------

 

procedures and manuals, the terms and conditions of the Company’s contracts and
trademarks and patents under consideration, distribution channels, franchises,
investors, sponsors and advertisers; (iv) proprietary technical information
concerning products and services of the Company, its affiliates and/or its
clients, business partners or customers, including, without limitation, product
data and specifications, diagrams, flow charts, know how, processes, designs,
formulae, inventions and product development; (v) lists of and/or information
concerning applicants, candidates or other prospects for employment, independent
contractor or consultant positions at or with any actual or prospective customer
or client of Company and/or its affiliates, any and all confidential processes,
inventions or methods of conducting business of the Company, its affiliates
and/or its clients, business partners or customers; (vi) acquisition or merger
targets; (vii) business plans or strategies, data, records, financial
information or other trade secrets concerning the actual or contemplated
business, strategic alliances, policies or operations of the Company or its
affiliates; or (viii) any and all versions of proprietary computer software
(including source and object code), hardware, firmware, code, discs, tapes, data
listings and documentation of the Company; or (ix any other confidential
information disclosed to the Executive by, or which the Executive obligated
under a duty of confidence from, the Company, its affiliates, and/or its
clients, business partners or customers.


(c) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.


(d) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.


14. Non-Competition And Non-Solicitation.
 
(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the
Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the Mid-West (the “Geographic Boundary”) (to the extent the Company
comes to own or operate any material asset in other areas of the United States
during the term of the Executive’s employment, the definition of Geographic
Boundary shall be automatically expanded to cover such other areas), and that
the Geographic Boundary, scope of prohibited competition, and time duration set
forth in the non-competition restrictions set forth below are reasonable and
necessary to maintain the value of the Confidential Information of, and to
protect the goodwill and other legitimate business interests of, the Company,
its affiliates and/or its clients or customers.


(b) The Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including,
 
-9-

--------------------------------------------------------------------------------

 

without limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or any other individual or representative
capacity (other than a holder of less than one percent (5%) of the outstanding
voting shares of any publicly held company), or whether on the Executive’s own
behalf or on behalf of any other person or entity or otherwise howsoever, during
the Executive’s employment with the Company and for a period equal to the
greater of (i) one year (two years, if termination of this Agreement or of
Executive’s employment is pursuant to Section 12(f)(i) hereof) following the
termination of this Agreement or of the Executive’s employment with the Company
or (ii) the period during which the Executive continues to receive his base
salary pursuant to Sections 12(e) or 12(f)(ii) of this Agreement following the
termination of this Agreement and of the Executive’s employment, in the
Geographic Boundary:


(i) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company. The “Business of the Company” is defined as the development and
production of ethanol within the Geographic Boundary. It is expressly agreed,
however, that Industrial Technology Power (the company with which the Executive
will continue to be associated following the Effective Date), and any successor
thereto, will not be considered a “business in competition with the Business of
the Company” so long as it does not engage in the development and production of
ethanol.


(ii) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement.


(iii) Attempt in any manner to solicit or accept from any customer of the
Company, with whom the Executive had significant contact during the term of the
Agreement, business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company,
or if any such customer elects to move its business to a person other than the
Company, provide any services (of the kind or competitive with the Business of
the Company) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.


(iv) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including; without limitation, any supplier,
co-venturer or joint venturer of the Company to discontinue or reduce its
business with the Company or otherwise interfere in any way with the Business of
the Company.


15. Dispute Resolution. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). The arbitration shall be held in
Basehor, Kansas. The arbitration shall proceed in accordance with the National
Rules for
 
-10-

--------------------------------------------------------------------------------

 

the Resolution of Employment Disputes of the AAA in effect at the time the claim
or dispute arose, unless other rules are agreed upon by the parties. The
arbitration shall be conducted by one arbitrator who is a member of the AAA,
unless the parties mutually agree otherwise. The arbitrators shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to them. The arbitrators may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
paragraph of this Agreement shall be governed and construed in accordance with
the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
United States Code, COBRA, the New York State Human Rights Law, the New York
City Human Rights Law, and any other federal, state, or local law, regulation,
or ordinance, and any common law claims, claims for breach of contract, or
claims for declaratory relief. The Executive acknowledges that the purpose and
effect of this paragraph is solely to elect private arbitration in lieu of any
judicial proceeding he might otherwise have available to him in the event of an
employment-related dispute between him and the Company. Therefore, the Executive
hereby waives his right to have any such employment-related dispute heard by a
court or jury, as the case may be, and agrees that his exclusive procedure to
redress any employment-related claims will be arbitration.


16. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:
 
Ethanex Energy North America, Inc.
c/o McGuireWoods LLP
1345 Avenue of the Americas
New York, NY 10105
Attn: Louis W. Zehil, Esq.
Facsimile: (212) 548-2175
If to the Executive:


Robert C. Walther
2227 Capricorn Way, Suite 101
Santa Rosa, CA 95407
Facsimile: (707) 528-8901
 
-11-

--------------------------------------------------------------------------------

 
 
Any party may change the address to which communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.




17. Miscellaneous.


(a) All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to that State’s principles of conflicts of law.


(b) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.


(c) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 13 or 14 of this Agreement, as money
damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 13 or 14 of this Agreement. The Executive and the Company agree that
any pursuit of equitable relief in respect of Sections 13 or 14 of this
Agreement shall have no effect whatsoever regarding the continued viability and
enforceability of Section 15 of this Agreement.


(d) Any waiver or inaction by the Company for any breach of this Agreement shall
not be deemed a waiver of any subsequent breach of this Agreement.


(e) The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effective date of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company. For purposes of implementing the foregoing, the Date of Termination as
 
-12-

--------------------------------------------------------------------------------

 

defined in Section 4(d)(iii) shall be considered the date this Agreement was
breached and shall entitle Executive to compensation from the Company. Upon the
closing of the contemplated reverse merger (the “Merger”) of the Company with a
wholly-owned subsidiary of a public company to be identified at a later date
(the “PubCo”), this Agreement shall be assigned to and assumed by the PubCo
concurrently with the closing of the Merger. As used in this Agreement,
"Company" shall mean both the Company as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.


(g) This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


(h) This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


(i) THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.


[Signature Page Follows]
 
-13-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the day and year first above written.


Robert C. Walther
Ethanex Energy North America, Inc.
   
/s/ Robert C. Walther
By: Bryan J. Sherbacow
 
Name: Bryan J. Sherbacow
 
Title: President & CEO

 
 
-14-

--------------------------------------------------------------------------------

 
 
Exhibit A


Annual Performance Targets



 
1.
The execution of a definitive agreement to site a plant adjacent to an existing
dry corn milling fractionation plant.

 
2.
The execution of a definitive agreement with an EPC to design/build ethanol
plants.

 
3.
The execution of an option to purchase the first operating ethanol plant.

 
4.
Completion of project financing sufficient to construct the Company’s first
producing ethanol plant.

 
5.
Subject to applicable regulatory, governmental, or third party consents that may
preclude it, the execution of a definitive agreement to construct the facility
with the NYSE listed utility.

 
 
-15-

--------------------------------------------------------------------------------

 
 
Exhibit B




July __, 2006


Tompkins Capital Group
488 Madison Avenue,
New York, New York 10022
Attention: Mr. Mark N. Tompkins


Mr. Tompkins:


Reference is made to that certain Term Sheet (the “Term Sheet”), dated June __,
2006, relating to a proposed business combination between Public Company, a
__________ corporation (the “Company”) and Armistead Power, Inc., a Delaware
corporation (“Armistead”) and a related private placement financing (the
“Transactions”). In connection with the Transactions, the Company and Armistead
also entered into that certain Merger Agreement (the “Merger Agreement”), dated
as of June __, 2006, pursuant to which Armistead stockholders received common
stock, par value $0.0001 per share, of the Company (the “Common Stock”) in
consideration for shares of Armistead held by them at the effective time of the
merger. In consideration of the Company and Armistead entering into the
Transaction, and for Tompkins Capital Group to facilitate the Transactions and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned hereby agrees as follows:


1. The undersigned hereby covenants and agrees, except as provided herein, not
to (1) offer, sell, contract to sell or otherwise dispose of and (2) transfer
title to (a “Prohibited Sale”) any of the shares (the “Acquired Shares”) of
Common Stock acquired by the undersigned pursuant to or in connection with the
Merger Agreement, during the period commencing on the “Closing Date” (as that
term is defined in the Term Sheet) and ending on the 24-month anniversary of the
Closing Date (the “Lockup Period”), without the prior written consent of the
Company and Tompkins Capital Group (which consent shall not be unreasonably
withheld). Notwithstanding the foregoing, the undersigned shall be permitted
from time to time during the Lockup Period, without the prior written consent of
the Company or Tompkins Capital Group, as applicable, (i) to acquire shares of
Common Stock pursuant to the undersigned’s participation in the Company’s stock
option plan, or (ii) to transfer all or any part of the Acquired Shares to any
family member, for estate planning purposes or to an affiliate thereof (as such
term is defined in Rule 405 under the Securities Exchange Act of 1934, as
amended), provided that such transferee agrees with the Company and Tompkins
Capital Group to be bound hereby, and in any transaction in which holders of the
Common Stock of the Company participate or have the opportunity to participate
pro rata, including, without limitation, a merger, consolidation or binding
share exchange involving the Company, a disposition of the Common Stock in
connection with the exercise of any rights, warrants or other securities
distributed to the Company’s stockholders, or a tender or exchange offer for the
Common Stock, and no transaction contemplated by the foregoing clauses (i) or
(ii) shall be deemed a Prohibited Sale for purposes of this Letter Agreement.
 
-16-

--------------------------------------------------------------------------------

 
 
2. This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its conflict of laws
principles.


3. This Letter Agreement will become a binding agreement among the undersigned
as of the Closing Date. This Letter Agreement (and the agreements reflected
herein) may be terminated by the mutual agreement of the Company, Tompkins
Capital Group and the undersigned, and if not sooner terminated, will terminate
upon the expiration date of the Lockup Period. This Letter Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Letter Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.




Very truly yours,


Signature:__________________
Print Name:________________




Address: ______________________________________
Number of shares of Common Stock owned: __________
Certificate Numbers: _____________________________
 
-17-

--------------------------------------------------------------------------------

 
 